IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                         NOS. WR-82,223-01 & WR-82,223-02


                     EX PARTE RICHARD A. RAUCH, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
     CAUSE NOS. 2-06-114-A and 2-06-115-A IN THE 382ND DISTRICT COURT
                        FROM ROCKWELL COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: February 24, 2016
DO NOT PUBLISH